           Case 1:12-cr-00002-SAG Document 30 Filed 02/05/21 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          *
                                                  *
v.                                                *           Criminal Case No. SAG-12-0002
                                                  *
MATTHEW CRAIGHEAD                                 *
                                                  *
* *    *   *   *   *   *    *   *   *   *   *   * * *    *   *   *   *   *     *   *   *   *   *   *   *

                                    MEMORANDUM AND ORDER

        Now pending is Matthew Craighead’s pro se Motion for Compassionate Release. ECF 27.

Craighead argues he is eligible for compassionate release due to his underlying health condition

(bronchitis) and a positive test result for COVID-19 on November 9, 2020, which he asserts places

him at high risk of serious illness related to COVID-19. But Craighead does not provide medical

records or other documentation of an underlying health condition that would support his claim, nor

does he provide any evidence of administrative exhaustion. The court is thus without sufficient

evidence to consider Craighead’s motion. Accordingly, Craighead’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A) is DENIED WITHOUT PREJUDICE.

       So Ordered this 5th day of February 2021.


                                                               /s/
                                                Stephanie A. Gallagher
                                                United States District Judge




                                                    1
